ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_09_FR.txt. 474

OPINION DISSIDENTE DE M. FORSTER

Si savamment motivé que puisse être l’arrêt rendu par la majorité
de la Cour déclarant irrecevable la demande du Libéria et de l'Ethiopie
et la rejetant en conséquence, ne je peux y souscrire.

A mon avis l’essence même du Mandat sur le Sud-Ouest africain
commande à la Cour d’examiner les griefs articulés contre le Mandataire,
à savoir; la République sud-africaine, pour ensuite dire s’ils sont justifiés
ou non.

La mission sacrée confiée par la Société des Nations à l’Union sud-
africaine est définie à l’article 2, alinéa 2, du Mandat pour le Sud-Ouest
africain allemand, en date du 17 décembre 1920, qui dispose:

«Le Mandataire accroitra, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent mandat. »

Appelée à donner son sentiment sur le statut international du Sud-
Ouest africain, la Cour internationale de Justice émettait, le 11 juillet
1950, l’avis

«que le Sud-Ouest africain est un territoire soumis au Mandat
international assumé par l’Union sud-africaine le 17 décembre 1920;

que l’Union sud-africaine continue à être soumise aux obligations
internationales énoncées à l’article 22 du Pacte de la Société des
Nations et au Mandat pour le Sud-Ouest africain ainsi qu’à l’obli-
gation de transmettre les pétitions des habitants de ce territoire,
les fonctions de contrôle devant être exercées par les Nations Unies
auxquelles les rapports annuels et les pétitions devront être soumis,
et la référence à la Cour permanente de Justice’ internationale
devant être remplacée par la référence à la Cour internationale
de Justice, conformément à l’article 7 du Mandat et à l’article 37 du
Statut de la Cour;

que les dispositions du chapitre XII de la Charte s'appliquent
au territoire du Sud-Ouest africain en ce sens qu’elles fournissent
le moyen de placer le territoire sous le régime de tutelle;

que les dispositions du chapitre XII de la Charte n’imposent pas
à l’Union sud-africaine l'obligation juridique de placer le territoire
sous le régime de tutelle;

que l’Union sud-africaine agissant seule n’est pas compétente pour
modifier le statut international du territoire du Sud-Ouest africain,
et que la compétence pour déterminer et modifier ce statut inter-

472
475 SUD-OUEST AFRICAIN (OP. DISS. FORSTER)

national appartient à l’Union sud-africaine agissant avec le consen-
tement des Nations Unies ».

Emanant de la même Cour, deux autres avis consultatifs, respective-
ment datés des 7 juin 1955 et 1 juin 1956, traitant encore du Mandat
pour le Sud-Ouest africain, furent donnés sur le système de vote et sur
les audiences à accorder aux pétitionnaires.

Le 4 novembre 1960, le Greffier de la Cour internationale de Justice
recevait deux requétes introduisant chacune, contre le Gouvernement
de l’Union sud-africaine, une instance relative à «l’existence persistante
du Mandat pour le Sud-Ouest africain et les devoirs et le comportement
de l'Union, en sa qualité de Mandataire découlant du Mandat». L’une
des requêtes était présentée au nom du Gouvernement de l’Ethiopie,
l’autre était présentée au nom du Gouvernement du Libéria.

Pour établir la juridiction de la Cour dans les instances ainsi intro-
duites, les requêtes, se référant à l’article 80, paragraphe 1, de la Charte
des Nations Unies, invoquaient l’article 7 du Mandat du 17 décembre
1920 pour le Sud-Ouest africain allemand, ainsi que l’article 37 du
Statut de la Cour internationale de Justice.

Les requêtes de l’Ethiopie et du Libéria tendaient à ce qu’il plaise
à la Cour dire et juger que:

«A. Le Sud-Ouest africain est un territoire sous Mandat con-
féré par les Principales Puissances alliées et associées à S.M. britan-
nique pour être exercé en son nom par le Gouvernement de l’Union
de l’Afrique du Sud, accepté par S.M. britannique agissant pour
le Gouvernement de l’Union de l’Afrique du Sud et en son nom,
et confirmé par le Conseil de la Société des Nations le 17 décembre
1920; et que ledit Mandat est un traité en vigueur au sens de
l’article 37 du Statut de la Cour internationale de Justice.

B. L'Union sud-africaine demeure soumise aux obligations inter-
nationales énoncées à l’article 22 du Pacte de la Société des Nations
et dans le Mandat pour le Sud-Ouest africain, et que l’Assemblée
générale des Nations Unies est juridiquement qualifiée pour exercer
les fonctions de surveillance exercées auparavant par la Société
des Nations en ce qui concerne l’administration du territoire, et
que l’Union est tenue de se soumettre à la surveillance et au con-
trôle de l’Assembléé générale en ce qui concerne l’exercice du
Mandat.

C. L'Union sud-africaine demeure soumise à l’obligation de
transmettre aux Nations Unies les pétitions des habitants du terri-
toire et d'adresser un rapport annuel satisfaisarit les Nations Unies,
conformément à l’article 6 du Mandat.

D. L'Union a apporté aux dispositions du Mandat des modi-
fications de fond sans l’autorisation des Nations Unies; que cette
modification est une violation de l’article 7 du Mandat et de l’ar-
ticle 22 du Pacte; et que l'autorisation des Nations Unies est une

473
476

474

SUD-OUEST AFRICAIN (OP. DISS. FORSTER)

condition préalable indispensable à toute tentative de la part de
Union de modifier directement ou indirectement les dispositions
du Mandat.

E. L'Union n’a pas accru, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants
du territoire; que cette carence est une violation de Particle 2 du
Mandat et l’article 22 du Pacte; et que l’Union a le devoir de prendre
sur-le-champ toutes les mesures possibles pour remplir ses obliga-
tions aux termes de ces articles.

F. Dans l'administration du territoire, l’Union a pratiqué l’apart-
heid, c’est-à-dire qu’elle a établi une discrimination fondée sur la
race, la couleur, l’origine nationale ou tribale, lorsqu'elle a fixé les
droits et devoirs des habitants du territoire: que cette pratique
constitue une violation de l’article 2 du Mandat et de l’article 22
du Pacte; et que l’Union a le devoir de cesser sur-le-champ de
pratiquer l’apartheid dans le territoire.

G. Dans ladministration du territoire, l'Union a adopté et
appliqué une législation, des règlements, des proclamations et
des ordonnances administratives qui par leurs termes et dans
leur application sont arbitraires, déraisonnables, injustes et con-
traires à la dignité humaine; que les mesures officielles de l’Union
mentionnées ci-avant violent l’article 2 du Mandat et l’article 22
du Pacte; et que l’Union a le devoir de rapporter sur-le-champ
et de ne pas appliquer ces législations, règlements, proclamations
et ordonnances administratives.

H. L'Union a adopté et appliqué une législation, des règlements
administratifs et des mesures officielles qui suppriment les droits
et les libertés des habitants du territoire, droits essentiels à l’évolu-
tion régulière vers l'autonomie, à laquelle leur donnent implicitement
droit le Pacte de la Société des Nations, les dispositions du Mandat
et les normes internationales couramment acceptées telles qu’elles
sont inscrites dans la Charte des Nations Unies et la Déclaration
des droits de l’homme; que les actes ci-dessus de l’Union violent
Particle 2 du Mandat et l’article 22 du Pacte; et que l’Union a le
devoir de cesser et de s’abstenir sur-le-champ de toute action qui
entrave le développement régulier de l'autonomie dans le territoire.

I. L'Union a exercé des pouvoirs d'administration et de légis-
lation sur le territoire incompatibles avec le statut international
du territoire; que l’action susdite de l’Union constitue une violation
de l’article 2 du Mandat et de l’article 22 du Pacte; que l’Union
a le devoir de s’abstenir de tous actes d’administration et de légis-
lation qui soient incompatibles avec le statut international du terri-
toire.

J. L'Union n’a pas envoyé à l’Assemblée générale des Nations
Unies des rapports annuels contenant des informations intéressant
le territoire et indiquant les mesures qu’elle a prises pour assurer ses
engagements aux termes du Mandat; que cette carence est une
violation de l’article 6 du Mandat; et que l’Union a le devoir
477

SUD-OUEST AFRICAIN (oP. DISS. FORSTER)

d’envoyer sur-le-champ ces rapports annuels à l’Assemblée géné-
rale.

K. L'Union n’a pas transmis à l’Assemblée générale des Nations
Unies les pétitions des habitants du territoire adressées à l’Assem-
blée générale; que cette carence est une violation de la règle de la
Société des Nations; et que l’Union a le devoir de transmettre
ces pétitions à l’Assemblée générale. »

L'Union sud-africaine riposta en soulevant des exceptions prélimi-
naires:

«Pour un ou plusieurs des motifs énoncés dans ses écritures
et plaidoiries ou pour tous ces motifs à la fois, le Gouvernement
de la République sud-africaine conclut à ce que les Gouvernements
de l’Ethiopie et du Libéria n’ont pas de /ocus standi dans la pré-
sente procédure contentieuse et à ce que la Cour n’a pas compétence
pour connaître des questions de droit et de fait soulevées dans les
requêtes et les mémoires, ni pour statuer sur ces questions, et cela
plus particulièrement parce que:

Premièrement, en raison de la dissolution de la Société des
Nations, le Mandat pour le Sud-Ouest africain n’est plus «un
traité ou une convention en vigueur» au sens de l’article 37
du Statut de la Cour, la présente conclusion visant:

a) ledit accord de Mandat dans son ensemble, y compris l’ar-
ticle 7, et
b) en tout cas, l’article 7 même;

Deuxièmement, ni le Gouvernement de l’Ethiopie ni le Gou-
vernement du Libéria ne sont «un autre Membre de la Société
des Nations », ainsi que l’article 7 du Mandat pour le Sud-Ouest
africain l’exige pour qu’il y ait locus standi;

Troisièmement, le conflit ou désaccord que les Gouvernements
de l'Ethiopie et du Libéria prétendent exister entre eux et le
Gouvernement de la République sud-africaine n’est pas, eu égard
à sa nature et à sa teneur, un «différend» comme il est prévu à
Particle 7 du Mandat pour le Sud-Ouest africain, et cela plus
particulièrement en tant qu’aucun intérêt concret des Gouverne-
ments de l'Ethiopie et/ou du Libéria ou de leurs ressortissants
n’est en cause ou n’est affecté en l’espèce;

Quatrièmement, le prétendu conflit ou désaccord n’est pas,
eu égard à son état d'avancement, un différend ... qui ne soit
pas susceptible d’être réglé par des négociations» au sens de
Particle 7 du Mandat pour le Sud-Ouest africain. »

La Cour rejeta toutes ces quatre exceptions préliminaires par un
arrêt en date du 21 décembre 1962 où l’on peut lire:

475

«La Cour conclut que l’article 7 du Mandat est un traité ou
une convention encore en vigueur au sens de l’article 37 du Statut
de la Cour, que le différend est de ceux qui sont prévus audit ar-
iicle 7 et qu’il n’est pas susceptible d’être réglé par des négociations.
478 SUD-OUEST AFRICAIN (OP. DISS. FORSTER)

En conséquence, la Cour est compétente pour connaître du différend
au fond.

Par ces motifs, la Cour, par huit voix contre sept, dit qu’elle
est compétente pour statuer sur le fond du différend.»

Après quoi s’ouvrit la seconde phase de l’instance, celle de la reprise
de la procédure sur le fond, au cours de laquelle furent amplement
débattus les faits, âprement discuté le droit, interrogés et contre-inter-
rogés les témoins et les experts. Cela dura de très longs mois!

Et voici qu’aujourd’hui, cette même Cour qui, en 1950, 1955 et 1956,
émit les trois avis susvisés, celle-là même qui, en 1962, rendit l’arrêt
affirmant sa compétence pour statuer sur le fond du différend, cette
Cour, à présent, déclare irrecevable la demande et la rejette: motif
pris de ce que l’Ethiopie et le Libéria n’ont point d’intérêt juridique
à l’action!

Cela dépasse mon entendement!

Non pas que je veuille ignorer le vieil adage: «Pas d’intérêt, pas
d'action», mais j’ai peine à croire que dans ce procès touchant l’inter-
prétation et l’exécution d’un Mandat international, inspiré par les
sentiments altruistes de l’époque, Vintérét juridique puisse s’enfermer
dans le carcan de l’étroite conception classique de lintérêt juridique
personnel de l’Etat demandeur.

L’exigence d’un intérêt personnel est sans doute la règle; mais il n’y a
point de règle sans exceptions. Il existe, en droit international, un intérêt
juridique pouvant dans certains cas être nettement distinct de l’intérêt
strictement personnel de l'Etat demandeur. J’en trouve, par exemple,
une preuve dans la convention pour la prévention et la répression du
crime de génocide. Voici ce qu’en disait la Cour internationale de Justice,
dans un avis du 28 mai 1951:

« Dans une telle convention, les Etats contractants n’ont pas
d'intérêts propres; ils ont seulement, tous et chacun, un intérêt
commun, celui de préserver les fins supérieures qui sont la raison
d’être de la convention. Il en résulte que l’on ne saurait, pour une
convention de ce type, parler d’avantages ou de désavantages
individuels des Etats, non plus que d’un exact équilibre contrac-
tuel à maintenir entre les droits et les charges. La considération
des fins supérieures de la Convention est, en vertu de la volonté
commune des parties, le fondement et la mesure de toutes les
dispositions qu’elle renferme. »

La notion d’un intérêt juridique distinct de l’intérêt personnel de
l'Etat demandeur n’est donc pas inconnue du droit international. Elle
apparaît même clairement dans certains traités de protection inter-
nationale des minorités conclus après la Grande Guerre de 1914-1918.
Elle y figure sous forme d’une clause de juridiction obligatoire érigeant
en différend international toute divergence d'opinions sur des questions
de droit ou de fait qui viendrait à surgir au sujet de leur application
entre l’Etat minoritaire et toute Puissance, membre du Conseil de la
Société des Nations. Il n’était point exigé que cette Puissance, membre

476
479 SUD-OUEST AFRICAIN (OP. DISS. FORSTER)

du Conseil de la Société des Nations, fût partie contractante du traité
des minorités; et il n’était pas davantage exigé qu’elle eût un intérêt
juridique propre. Il suffisait qu’elle s’adressât à la Cour dans l'intérêt
général d’une exacte application du régime.

Nous nous trouvons, à mon avis, dans le même climat. C’est dans
l'intérêt des populations indigènes que fut institué le Mandat pour le
Sud-Ouest africain allemand; et les stipulations essentielles qu’il con-
tient n’ont d’autre but que celui «d’accroître le bien-être matériel et
moral ainsi que le progrès social des habitants du territoire ». Le Man-
dat n’était conclu ni dans l’intérêt des Etats Membres de la Société des
Nations, ni dans celui de la Société des Nations elle-même. Il était
conclu dans l’intérêt des populations indigènes encore incapables de se
gouverner. I] s’agit d’une «mission sacrée» donnée et acceptée sans
aucune contrepartie avantageuse pour le Mandant ni pour le Manda-
taire. Nous sommes en plein domaine de l’altruisme. Or, les bénéfi-
res des dispositions généreuses du Mandat, à savoir les indigènes du
Sud-Ouest africain, n’ont point qualité pour saisir la Cour internationale
de Justice, du fait qu’ils ne forment pas encore un Etat souverain. Ils
ne jouissent pas davantage d’une nationalité faisant d’eux des ressor-
tissants d’un Etat habile à nous saisir pour la protection de ses natio-
naux. Dès lors, quelle règle impérative nous empêche, dans l’examen
de la recevabilité de la demande, de prendre également en considération,
comme en matière de protection internationale des minorités, le prin-
cipe de Pintérét général d’une exacte application du régime de Mandat?
L’Ethiopie et le Libéria étaient Membres de la Société des Nations, ne
peut-on pas dire qwici l’intérét juridique réside dans l’intérêt que tout
Membre a à faire respecter une convention élaborée au sein d’une
Société dont il faisait partie? Si dans le Mandat pour le Sud-Ouest
africain on ne trouve pas, il est vrai, des termes absolument identiques
a ceux dont use la clause de juridiction obligatoire des traités de protec-
tion internationale des minorités à laquelle je fais allusion, du moins
trouve-t-on à l’alinéa 2 de l’article 7 la disposition suivante:

«Le Mandataire accepte que tout différend, quel qu’il soit,
qui viendrait à s’élever entre lui et un autre Membre de la Société
des Nations relatif à l'interprétation ou à l’application des dispo-
sitions du Mandat, et qui ne soit pas susceptible d’être réglé par
des négociations, soit soumis à la Cour permanente de Justice inter-
nationale [lisez Cour internationale de Justice], prévue par l’ar-
ticle 14 du Pacte de la Société des Nations.»

Contrairement à opinion de la majorité de la Cour, je suis personnel-
lement convaincu que cette disposition permettait à la Cour de décla-
rer recevables les demandes de l’Ethiopie et du Libéria qui, ayant été
Membres de la Société des Nations, conservent un intérêt juridique à
voir le Mandataire respecter ses engagements, tant qu’il se maintient
dans le Sud-Ouest africain. J’ai peine à croire, comme l’estime la majo-
rité, que l’article 7, alinéa 2, du Mandat visant le recours à la juridiction
internationale n’envisageait que les différends relatifs aux intérêts

477
480 SUD-OUEST AFRICAIN (OP. DISS. FORSTER)

personnels des Etats touchant les matières de l’article 5. Hl m’est impos-
sible d’admettre que les auteurs d’un mandat, dont l’objet essentiel
(altruiste au possible!) est d’accroîire par tous les moyens au pouvoir
du Mandataire le bien-étre matériel et moral, ainsi que le progrés so-
cial des habitants du territoire, n’aient plus songé, égoïstement, qu'à
l'intérêt juridique personnel des Etats Membres en cas de recours à
la justice internationale, perdant ainsi, à l’article 7, le souffle généreux
qui les animait au commencement! Cela jurerait avec le contexte et le
texte lui-même qui dispose:

«tout différend, quel qu'il soit qui viendrait à s’élever entre lui
Île Mandataire] et un autre Membre de la Société des Nations rela-
tif à l'interprétation ou à l’application des dispositions du Mandat»,
etc.

Je crois donc parfaitement recevables les demandes de l'Ethiopie
et du Libéria.

Je crois donc que la Cour devait examiner les griefs articulés par les
demandeurs pour ensuite dire et juger s’ils sont bien ou mal fondés. .

La Cour devait dire si, oui ou non, l’Union sud-africaine, Manda-
taire, remplit correctement et consciencieusement les obligations dé-
coulant du Mandat.

La Cour devait dire, par exemple:
si, oui ou non, la discrimination raciale, érigée en doctrine par le Man-

dataire, légalement instituée et systématiquement appliquée dans le

Sud-Ouest africain, est de nature à «accroître le bien-être matériel

et moral ainsi que le progrès social des habitants du territoire»,

comme le prescrit l’article 2, alinéa 2, du Mandat;

si, oui ou non, une législation et une réglementation inspirées de l’apart-
heid, se traduisant par des mesures le plus souvent désavantageuses
ou insultantes pour l’homme de couleur, sont de nature à «accroître
le bien-être matériel et moral ainsi que le progrès social des habitants
du territoire », comme le prescrit l’article 2, alinéa 2, du Mandat;

si, oui ou non, l'interdiction à l’indigène, en raison de sa race, de sa
couleur ou de son origine tribale, de pratiquer telle profession, est de
nature à «accroître le bien-être matériel et moral ainsi que le progrès

social des habitants du territoire», comme le prescrit l’article 2,

alinéa 2, du Mandat;
si, oui ou non, l'interdiction à Pindigéne, en raison de sa race et de sa

couleur, d’habiter tel quartier, de descendre dans tel hôtel, de circuler

à telle heure, de s’asseoir à telle place d’un transport public, est de

nature à «accroître le bien-être matériel et moral ainsi que le progrès

social des habitants du territoire», comme le prescrit l’article 2,

alinéa 2, du Mandat.

Le premier paragraphe de l’article 2 du Mandat accorde, certes, au
Mandataire une très grande latitude quant au choix des moyens d’ad-
ministration:

478
481 SUD-OUEST AFRICAIN (OP. DISS. FORSTER)

«Le Mandataire aura pleins pouvoirs d'administration et légis-
lation sur le territoire faisant l’objet du Mandat. Ce territoire sera
administré selon la législation du Mandataire comme partie inté-
grante de son territoire. Le Mandataire est en conséquence autorisé
à appliquer aux régions soumises au Mandat la législation de l’Union
de l'Afrique du Sud sous réserve des modifications nécessitées
par les conditions locales.» (Article 2, alinéa 1, du Mandat pour
le Sud-Ouest africain allemand.)

Mais ce pouvoir discrétionnaire n’est nullement synonyme de pou-
voir arbitraire. Il ne doit et ne peut être légalement utilisé que pour at-
teindre les fins précises du Mandat, savoir «accroître le bien-être maté-
riel et moral ainsi que le progrès social des habitants du territoire ».
Car enfin, si entiers que puissent être les pouvoirs conférés, ils n’attri-
buent certainement pas la souveraineté à l’Union sud-africaine dans le
Sud-Ouest africain. Il en résulte que le pouvoir discrétionnaire ne couvre
point les actes faits dans un but différent de celui qui se trouve défini
au Mandat. De tels agissements constitueraient un détournement de
pouvoir. La Cour devait, à mon avis, inventorier et analyser les lois et
règlements mis en vigueur dans le territoire sous Mandat par le Manda-
taire, elle devait sonder ses agissements pour ensuite dire et juger si,
oui ou non, une telle législation, de tels règlements et une telle action
tendent à «accroître le bien-être matériel et moral ainsi que le progrès
social des habitants du territoire» comme le prescrit l’article 2, ali-
néa 2, du Mandat.

Ce n’est nullement faire de la politique, ni tabler uniquement sur
un idéal moral ou humanitaire que de rechercher si la politique du Man-
dataire contrevient aux dispositions du Mandat, objet du litige; car
l'appréciation de tous les moyens (y compris les moyens politiques)
employés dans l’exécution du Mandat est de la compétence du juge saisi
de la violation des obligations découlant du Mandat. Le juge demeure
dans sa fonction lorsqu'il dit si, oui ou non, la politique de l’apartheid
qui inspire la législation et les règlements appliqués dans le territoire sous
Mandat du Sud-Ouest africain conduit au but assigné par l’article 2,
alinéa 2, du Mandat. Il se trouve même qu’aujourd’hui le juge est le
seul qui puisse le dire puisque le Mandataire se refuse obstinément à
tout contrôle international.

Et le silence gardé par la Cour internationale de Justice sur la conduite
du Mandataire déconcerte quand on songe que cette même Cour a,
dans un précédent arrêt, datant de 1962, affirmé sa compétence pour
statuer sur le fond du différend. La Cour refuse aujourd’hui de donner
suite à la demande de l'Ethiopie et du Libéria, motif pris de ce que
les demandeurs n’ont point d'intérêt juridique à l’action. Je répète ici
ma conviction que la conception classique de l’intérêt juridique person-
nel n’est pas la seule et unique conception admissible et qu’elle n’est
pas nécessairement de rigueur dans ce procès né à propos de l’interpré-
tation et de l’exécution d’un Mandat international dont les stipulations
sont en faveur, non pas des Etats qui les ont souscrites, mais de popu-
lations africaines qui n’ont pas accès à notre prétoire parce qu’elles ne

479
482 SUD-OUEST AFRICAIN (OP. DISS. FORSTER)

forment pas encore un Etat. L'intérêt juridique ne se présente pas d’ail-
leurs comme un dogme lumineux! D’éminents juristes, traitant le sujet,
ont dû parfois avouer: «La notion d'intérêt est cependant en soi indé-
cise et multiforme...» (Paul Cuche, ancien doyen de la faculté de droit
de Grenoble — Jean Vincent, professeur à la faculté de droit et des
sciences économiques de Lyon, Précis Dalloz, Procédure civile et commer-
ciale, 12€ éd., 1960, p. 19.)

Peut-on affirmer catégoriquement que l’Ethiopie et le Libéria n’ont
point un intérêt juridique à voir exécuter correctement un Mandat
international exercé au nom de la Société des Nations dont ils étaient
Membres? Je ne le crois pas.

Et maintenant? Où trouver solution pacifique au présent différend?
Dans les motifs de son précédent arrêt du 21 décembre 1962, rendu dans
la même cause, la Cour internationale de Justice affirmait:

« La surveillance administrative exercée par la Société des Nations
représentait une garantie normale visant à assurer la pleine exécu-
tion par le Mandataire de sa « mission sacrée » à l'endroit des habi-
tants du territoire sous Mandat, mais le rôle spécialement imparti
à la Cour était encore plus essentiel puisqu'elle devait servir d’ul-
time moyen de protection par voie de recours judiciaire contre
tous abus ou violations possibles du Mandat.

La raison d’être de cette disposition essentielle du Mandat est
évidente. A défaut de cette garantie supplémentaire, la surveillance
exercée par la Société et par ses Membres ne pouvait en définitive
être efficace.» (Sud-Ouest africain, exceptions préliminaires, arrêt,
C.J. Recueil 1962, p. 336.)

Et aujourd’hui? Quel cas la même Cour fait-elle de «l'ultime moyen
de protection par voie de recours judiciaire contre tous abus ou viola-
tions possibles du Mandat»? Apparemment il n’est plus question que
de l’intérêt juridique personnel des Etats demandeurs; et le recours judi-
ciaire ne semble plus être, comme en 1962, l’ultime moyen de protection
contre tous abus ou violations possibles du Mandat. Qui donc, désor-
mais, pourra saisir la Cour des «abus ou violations possibles du Mandat »
dont peuvent être victimes des milliers d’Africains?

Puisque la Cour, en 1962, affirmait sa «compétence pour statuer sur
le fond du différend », elle devait aujourd’hui dire si, oui ou non, l'Union
sud-africaine commettait des abus dans le Sud-Ouest africain et violait
ses obligations découlant du Mandat. Car c’est cela, en vérité, le fond
du différend, et non pas seulement l’examen aride et l’implacable analyse
de l’intérêt juridique personnel des Etats demandeurs, l’Ethicpie et le
Libéria qui, en somme, n’ont fait que recourir, légitimement et légale-
ment, à «l’ultime moyen de protection contre tous abus et violations du
Mandat» (pour emprunter à la Cour ses propres termes).

Pour peu que la Cour eût consenti à pousser plus avant l’examen du
fond, elle aurait constaté la multiplicité des obstacles dressés devant
lhomme de couleur qui lui barrent le chemin et cela dans tous les do-

480
483 SUD-OUEST AFRICAIN (OP. DISS. FORSTER)

maines de l’activité sociale. Des barrières? II s’en trouve à foison: bar-
rière dans l’admission aux emplois, barrière dans l’accès à la formation
professionnelle, barrière dans les conditions de résidence et de libre
circulation; et ... jusque dans le culte religieux se dresse la barrière de
couleur dans l’église et à l’heure de la sainte communion!

Semer les obstacles et multiplier les barrières ne peuvent, à mon avis,
contribuer à «accroître le bien-être matériel et moral ainsi que le progrès
social des habitants du territoire...» C’est, au contraire, manifestement
violer l’article 2, alinéa 2, du Mandat.

(Signé) Isaac FORSTER.

481
